Citation Nr: 0027470	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  99-10 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Waiver of recovery of loan guaranty indebtedness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from February 1964 to 
November 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in January 1999, by the 
Committee on Waivers and Compromises (COWC) of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. In June 1986, the appellant purchased a house located in 
Springdale, Arkansas with a loan which was guaranteed, in 
part, by VA.

2. A notice of default was received by VA in August 1987; the 
appellant entered into a repayment plan and cured the 
default in September 1987.

3. The appellant again defaulted in October 1989 and cured 
that default in April 1990.

4. In April 1991, VA received a Notice of Default and 
Intention to Foreclose. 

5. In May 1991, the appellant contacted VA and indicated that 
he had vacated the property and he requested refunding of 
the loan; refunding of the loan was refused based upon the 
appellant's history of defaults and chronic delinquency.

6. A foreclosure sale was held and the property was sold for 
an amount less than the outstanding principal, interest and 
foreclosure costs, and the resulting deficiency of 
$6,338.74 was charged to the appellant.

7. The evidence in this case shows that the appellant's 
default in 1991 was due to an over-extended financial 
situation attributable to various causes including 
unexpected medical expenses, temporary unemployment and 
decreased salary.

8. There is no evidence of fraud, misrepresentation, or bad 
faith involved in the creation of the indebtedness.

9. It is not shown by the evidence that VA was at fault in the 
creation of the indebtedness or that recovery of the 
indebtedness would nullify the objective for which benefits 
were intended.

10. Failure to make restitution would not result in 
unfair gain to the appellant.

11. The appellant did not relinquish a valuable right 
or incur a legal obligation in reliance on VA benefits.

12. The evidence shows that the appellant was 
responsible for the events that led to the default and 
foreclosure in this case and therefore, it is established 
that he was at fault in the creation of the debt.

13. The evidence in this case does not support the 
appellant's contentions that he would be denied the basic 
necessities of life as a result of collection of the 
outstanding loan guaranty indebtedness.


CONCLUSION OF LAW

1. After default, there was a loss of the property which 
served as security for the VA guaranteed loan.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. § 1.964(a) (1999).

2. Recovery of the outstanding VA loan guaranty indebtedness 
would not be contrary to the standard of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The pertinent facts in this case may be briefly stated.  The 
record reflects that the appellant purchased a home in June 
1986, with a loan which was guaranteed in part, by VA.  He 
first defaulted in August 1987, which was approximately one 
year after he purchased the subject property.  The appellant 
entered into a repayment plan with the lender and the default 
was cured in March 1988.  In October 1989, the appellant 
again defaulted on the loan which was cured by repayment in 
April 1990.  However, the appellant defaulted for a third 
time in April 1991 and, upon receipt of the Notice of Default 
and Intention to Foreclose, VA attempted to contact him.  In 
May 1991, the appellant contacted VA and indicated that he 
had vacated the property.  He noted that his wife had to 
undergo surgery and that the unexpected medical expenses 
prevented him from being able to make his monthly payments.  
He further indicated that he had lost time from work because 
he had to stay home with his wife and that they moved out 
because the mortgage company told him they were going to 
foreclose.

In June 1991, VA determined that refunding the loan was not 
feasible and the appellant was informed that his request had 
been denied.  The loan was foreclosed and the property was 
sold for $52,540.00.  The total acquisition cost of the 
property was $58,879.15 and VA paid the loan guaranty claim 
in the amount of $6,338.74.  Accordingly, the appellant was 
charged with the loan guaranty indebtedness in the amount of 
$6,338.74. 


Analysis

Waiver of recovery of loan guaranty indebtedness may be 
authorized in a case in which collection of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b) 
(West 1991).

"Equity and good conscience," will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the United States of America.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:  (1) Fault of debtor; (2) Balancing of faults 
between debtor and VA; (3) Undue hardship; (4) Defeat the 
purpose for which benefits were intended; (5) Unjust 
enrichment; and, (6) Changing position to one's detriment by 
reliance on VA benefits through relinquishment of a valuable 
right or incurrence of a legal obligation.  See 38 C.F.R. 
§ 1.965 (1998); see also Ridings v. Brown, 6 Vet. App. 544, 
546 (1994).

Initially, the Board notes that there is no evidence that 
fraud, misrepresentation or bad faith was involved in the 
creation of the indebtedness and thus, consideration of 
waiver of recovery of the debt under the standard of equity 
and good conscience is not precluded by law.  In this 
respect, the Board found no evidence of a willful intent on 
the part of the appellant to seek an unfair advantage.

However, the Board finds no circumstance that would relieve 
his responsibility with respect to the outstanding 
indebtedness arising from his default on the loan.

Regarding the elements of equity and good conscience, the 
Board finds no evidence that recovery of the indebtedness 
would defeat the purpose for which the benefits are intended 
nor that reliance by the appellant on VA benefits resulted in 
the relinquishment of a valuable right or the incurrence of a 
legal obligation.  Furthermore, there is no evidence of fault 
on the part of VA or that the appellant was unjustly 
enriched.  Accordingly, consideration must be given to the 
remaining elements of fault of the debtor and undue hardship.

After having carefully considered all of the evidence of 
record, the Board finds that the appellant was at fault in the 
creation of the loan guaranty indebtedness.  As indicated 
above, he repeatedly defaulted on his mortgage payment and 
ultimately was unable to cure the April 1991 default.  
Documents in the loan servicing file reflect that his default 
was primarily due to an over-extended financial situation 
reported to be, in part, due to his wife's surgery and his 
reduction in income while she recovered.  Nevertheless, 
although his difficult personal and financial situation 
existing at the time of his default and any real or potential 
difficulties arising out of that situation were indeed 
unfortunate, this situation did not abrogate the underlying 
legal responsibilities pertinent to the loan or resulting 
indebtedness and, therefore, will not serve to mitigate the 
degree of fault shown in this case.  A finding of fault under 
the standard of equity and good conscience does not require 
malice aforethought or bad faith.  The Board only needs to 
find that the appellant's actions that were within his control 
caused or contributed to the default.

It is important to note that a person of the appellant's age 
and general knowledge would be expected to take any and all 
actions deemed necessary to avoid a default on the subject 
property given the circumstances.  However, the record 
reflects that after several discussions with the lender, the 
appellant apparently abandoned the subject property.  There is 
no evidence that he undertook any efforts to rent or sell the 
property once his financial position had deteriorated.  Thus, 
in view of these circumstances, the default in this case is 
shown to have been caused by the actions of the appellant 
within his control for which he was legally responsible.

Regarding undue hardship, the appellant's most recent 
financial information, dated in October 1998, reflects that 
he had no dependents and that he and his wife were employed 
and had over $3,100 in combined monthly income.  He also 
reported monthly expenses which exceeded this income by 
approximately $102.96.  However, close review of the reported 
expenses reveals that the appellant has incurred a 
significant amount of consumer debt subsequent to the 
foreclosure including the purchase of a car and a truck as 
well as $8,100.00 of furniture.  In view of these 
expenditures and the amount of the outstanding indebtedness, 
the Board cannot find evidence that the appellant would be 
deprived of the basic necessities of life by adjusting his 
outlays for many of his expenses so that monies could be 
applied to pay off the loan guaranty indebtedness.  In this 
regard, it is noted that the element of "undue hardship" is 
invoked only where the collection of the debt would seriously 
impair the veteran-debtor's ability to "provide his/her 
family with the basic necessities of life."  See VBA 
Circular 20-90-5 (February 12, 1990).  In this case, there is 
no evidence which shows that he would be denied these 
necessities by paying off this debt in reasonable monthly 
installments.  The veteran-debtor is reminded that he is 
expected to accord a government debt the same regard given to 
any other debt.  On these facts, the Board finds that the 
element of undue hardship is not shown in this case to 
justify a waiver of the debt.

Accordingly, the Board concludes that payment of this debt 
which he caused by his default appears reasonable given the 
facts in this case.  38 C.F.R. §§ 1.964(a)(2), 1.965(a) 
(1999).


ORDER

Waiver of recovery of loan guaranty indebtedness, in the 
amount of $6,338.74, plus accrued interest on that amount, is 
denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

